Name: Regulation (EU) NoÃ 1383/2014 of the European Parliament and of the Council of 18Ã December 2014 amending Council Regulation (EC) NoÃ 55/2008 introducing autonomous trade preferences for the Republic of Moldova
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  European construction;  trade
 Date Published: nan

 30.12.2014 EN Official Journal of the European Union L 372/1 REGULATION (EU) No 1383/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2014 amending Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 55/2008 (2) established a specific scheme of autonomous trade preferences for the Republic of Moldova. That scheme gives all products originating in the Republic of Moldova free access to the Union market, except for certain agricultural products listed in Annex I to that Regulation for which limited concessions have been granted either in the form of exemption from customs duties within the limit of tariff quotas or of reduction of customs duties. (2) In the framework of the European Neighbourhood Policy (ENP), the EU-Moldova ENP Action Plan and the Eastern Partnership, the Republic of Moldova has adopted an ambitious agenda for political association and further economic integration with the Union. The Republic of Moldova has also already made strong progress on regulatory approximation leading to convergence with Union laws and standards. (3) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (3) (the Association Agreement), including the Deep and Comprehensive Free Trade Area (DCFTA), was signed on 27 June 2014 and the provisional application was effective from 1 September 2014. (4) The specific scheme of autonomous trade preferences will continue to apply until 31 December 2015. (5) In order to support the efforts of the Republic of Moldova in accordance with the objectives set out in the ENP, the Eastern Partnership and the Association Agreement, and to provide an attractive and reliable market for its exports of fresh apples, fresh plums and fresh table grapes, further concessions should be made for the import of those products from the Republic of Moldova into the Union, on the basis of duty free tariff quotas. (6) It is also necessary to amend certain CN codes in the Annex to Regulation (EC) No 55/2008 in order to reflect the amendments introduced in Annex I to Council Regulation (EEC) No 2658/87 (4) by Commission Implementing Regulation (EU) No 1001/2013 (5). (7) In order to allow the operators to benefit from those further concessions as soon as possible, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (8) In view of the seasonal production peak of those products, it is appropriate to apply the further concessions from 1 August 2014. (9) Regulation (EC) No 55/2008 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 55/2008, Table 1 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the European Parliament The President M. SCHULZ For the Council The President S. GOZI (1) Position of the European Parliament of 17 December 2014 (not yet published in the Official Journal) and decision of the Council of 18 December 2014. (2) Council Regulation (EC) No 55/2008 of 21 January 2008 introducing autonomous trade preferences for the Republic of Moldova and amending Regulation (EC) No 980/2005 and Commission Decision 2005/924/EC (OJ L 20, 24.1.2008, p. 1). (3) OJ L 260, 30.8.2014, p. 4. (4) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (5) Commission Implementing Regulation (EU) No 1001/2013 of 4 October 2013 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 290, 31.10.2013, p. 1). ANNEX 1. PRODUCTS SUBJECT TO ANNUAL DUTY FREE TARIFF QUOTAS Order No CN Code Description 2008 (1) 2009 (1) 2010 (1) 2011 (1) 2012 (1) 2013 (1) 2014 (1) 2015 (1) 09.0504 0201 to 0204 Fresh, chilled and frozen meat of bovine animals, swine and sheep and goats 3 000 (2) 3 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 09.0505 ex 0207 Meat and edible offal of the poultry of heading 0105, fresh, chilled or frozen, other than fatty livers of subheading 0207 43 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 09.0506 ex 0210 Meat and edible meat offal of swine and bovine animals, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal of domestic swine and bovine animals 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 09.4210 0401 to 0406 Dairy products 1 000 (2) 1 000 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 09.0507 0407 00 Birds eggs, in shells 90 (3) 95 (3) 100 (3) 110 (3) 120 (3) 120 (3) 120 (3) 120 (3) 09.0508 ex 0408 Birds eggs, not in shells, and egg yolks, other than those unfit for human consumption 200 (2) 200 (2) 300 (2) 300 (2) 300 (2) 300 (2) 300 (2) 300 (2) 09.0515 0806 10 10 Fresh table grapes       10 000 (2) (4) 10 000 (2) 09.0516 0808 10 80 Fresh apples (at the exception of cider apples, in bulk, from 16 September to 15 December)       40 000 (2) (4) 40 000 (2) 09.0517 0809 40 05 Fresh plums       10 000 (2) (4) 10 000 (2) 09.0509 1001 91 20 1001 91 90 1001 99 Other spelt (other than spelt for sowing), common wheat and meslin 25 000 (2) 30 000 (2) 35 000 (2) 40 000 (2) 50 000 (2) 55 000 (2) 60 000 (2) 65 000 (2) 09.0510 1003 90 00 Barley 20 000 (2) 25 000 (2) 30 000 (2) 35 000 (2) 45 000 (2) 50 000 (2) 55 000 (2) 60 000 (2) 09.0511 1005 90 Maize 15 000 (2) 20 000 (2) 25 000 (2) 30 000 (2) 40 000 (2) 45 000 (2) 50 000 (2) 55 000 (2) 09.0512 1601 00 91 and 1601 00 99 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 500 (2) 500 (2) 600 (2) 600 (2) 600 (2) 600 (2) 600 (2) 600 (2) ex 1602 Other prepared or preserved meat, meat offal or blood:  of fowls of the species Gallus domesticus, uncooked,  of domestic swine,  of bovine animals, uncooked 09.0513 1701 99 10 White Sugar 15 000 (2) 18 000 (2) 26 000 (2) 34 000 (2) 34 000 (2) 34 000 (2) 34 000 (2) 34 000 (2) (1) From 1 January until 31 December, except for 2008, for which the tariff quotas apply from the first day of application of the Regulation until 31 December. (2) Tonnes (net weight). (3) Million units. (4) For 2014, the tariff quota applies from 1 August until 31 December.